DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,065,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0176502) in view of Anderson et al (US 2013/0145240).
Re claims 1, 11, and 16, Nishimura discloses:	an input interface configured to accept an operation input from a player in a real world (fig. 2, touch panel 13 accepts touch inputs, par. [0016] describes “touch operation”);	a memory configured to store computer readable instructions (fig. 2, 171, 172, 22, 23, and 25);	a plurality of objects disposed in a virtual space of a game application displayed on a display (fig. 1, displays 11 and 12, and fig. 6, [0124], illustrating player objects P7 and P8 controllable by touch inputs); and	parameters associated with the plurality of objects ([0127], objects are moved based on player inputs, affecting parameters such as position, direction, speed, etc.), wherein the plurality of objects include a player character object (player objects are characters in the game operable by the player), another character object (fig. 9, P8), a virtual object (ball B), and an effect object (since movement of the player objects will obstruct parts of the playing field and the ball by moving around the field, the effect object is considered an obstruction of visibility of the player, as by existing and moving around on the field, player objects inevitably will obstruct the view of parts of the virtual space as the player objects are not transparent) that are all different from each other, the player character object corresponding to the player and being movable in the virtual space by the operation input from the player ([0124], “By using the touch panel 13, the player can select a player object from among the plurality of player objects shown in the second game image, and control the player object”), the virtual object being associated with the player character object to give an influence to the player character object against the another character object (since the players are playing a soccer game, the ball is a pivotal object that influences the position and actions of all players in the game), and the effect object being associated with the player character object (discussed above regarding the control of the player object); and	a processor (21) configured to:	vary a form of the effect object according to the operation input accepted by the input interface ([0127], when the player makes a flicking action, the player object P7 moves linearly in the direction of arrow H, therefore varying the form of the object as the object must move, therefore its form is varied during the movement); and	vary a corresponding one of the parameters associated with at least the one or the plurality of virtual objects according to the form variation of the effect object (since object P7 moves in the direction of the player’s flicking action, several parameters associated with P7 are affected accordingly, such as its position in the field, direction of movement, speed of the object, and time moved).	However, Nishimura is silent on varying a type of one of the plurality of virtual objects. Anderson teaches a game wherein users can utilize a morphing ray gun and change objects into other objects ([0051], “the user can use a morphing ray gun and change trees, plans, park benches, other animals, or any other objects into cats, or in a similar embodiment, into any other object”). Therefore, it is possible to change the types of a plurality of virtual objects.	It would have been obvious to implement a morphing ray gun in the game of Nishimura in order to allow players to manipulate the environment around them to suit their experience and enjoy the interactivity. 
Re claims 2, 12, and 17, since Nishimura discloses the player interacts with the effect object in order to move their player character, therefore the ratio of visible area to the player in the virtual space will vary due to player movement in the space visible to the player.
Re claim 3, Nishimura discloses the form of the effect object is varied according to an operation time of the operation input performed by the player with respect to the input interface ([0127], the movement of player object P7 varies based on a predetermined period of time, moving in the direction of the flick for the predetermined period of time, and [0128], the objects can also be moved via tracing actions, following a trajectory drawn by the player, therefore based on time, since a longer time spent tracing the trajectory will affect the amount of time and distance moved).
Re claims 5, 13, and 18, Nishimura discloses the corresponding one of the parameters is an ability value of the player character object against the another character object in the virtual space ([0122] and [0123], some characters have the attribute value of offense athletes, with others having the attribute defense athletes). Anderson has been discussed in claim 1 regarding changing the form variation of objects.
Re claim 6, Nishimura discloses one of the parameters being a moving speed of the character object in the virtual space (see the rejection to claims 1 and 3, a controlled character moves when prompted by flicking or tracing a line, therefore the moving speed of the character is a parameter controlled by the player as the object does not move until prompted by the player). Anderson has been discussed in claim 1 regarding changing the form variation of objects.
Re claim 7, Nishimura discloses one of the virtual objects is an accessory object usable by a character object in the virtual space (fig. 3, ball object B).
Re claim 10, Nishimura discloses the form being a shape of the effect object (since the player uses their input of a flick or trace to move the player object, it is considered a change in shape of the object since the object is animated to move in the indicated direction).
Re claim 11, Nishimura discloses the form being a shape of the effect object (since the player uses their input of a flick or trace to move the player object, it is considered a change in shape of the object since the object is animated to move in the indicated direction).

Claims 3-4, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kaneshige et al (US 2006/0205502).
Re claim 3, while Nishimura has disclosed time influencing the form of the effect object, Kaneshige is relied upon to show that it has been further known in the art to utilize time to change the form of objects based on the amount of time the player has made an input. Kaneshige shows that zooming operations are possible on objects in a game, wherein the player must touch the touch panel for a predetermined time before the object is zoomed ([0048]).	By implementing the zoom operation of Kaneshige in addition to the object moving operations as already taught by Nishimura, the player is given more varied ways of influencing objects in the virtual space. It would have been obvious to an artisan of ordinary skill at the time the invention was filed to vary the form of an object based on an operation time performed by the player in order to enable players to interact with in-game objects in multiple intuitive ways while also ensuring that accidental actions do not result in unwanted actions (e.g. preventing accidental zoom-ins by requiring players to touch the screen for a long time).
Re claim 4, Kaneshige teaches a size of the form of the effect object being proportional to an operation time of the operation input performed by the player with respect to the input interface ([0048], the object zoom process only is performed after a predetermined amount of time, therefore the size of the form of the object is proportional to the player touching the touch panel for at least 3 seconds).
Re claims 8, 14, and 19, Anderson teaches the processor varies a corresponding one of the parameters associated with one of the plurality of virtual objects according to the form variation of the effect object, the corresponding one of the parameters is an attribute value of at least one of a shape or a weight associated with the accessory object (since Anderson teaches morphable objects, [0051], Anderson therefore teaches modifying parameters and attributes associated with the shape and/or weight of objects in the game).
Re claims 9, 15, and 20, Nishimura discloses the effect object obstructs a visibility of the player with respect to at least one of a character object, bonus item object, or a structure object disposed in the virtual space by varying the form of the effect object (since movement of the player objects will obstruct parts of the playing field and the ball by moving around the field, the effect object is considered an obstruction of visibility of the player, as by existing and moving around on the field, player objects inevitably will obstruct the view of parts of the virtual space as the player objects are not transparent).	Nishimura does not explicitly disclose the objects including a bonus item object and structure object. However, Nishimura has already disclosed a plurality of different objects, including multiple players, a ball, and the field itself in the virtual space (fig. 3). It would be obvious to include any other types of objects as they are printed matter in the form of nonfunctional descriptive material. Since the objects are programmed in the code of the game and are displayed to the user, the programmer of the game has the ability to provide and label objects in any desired fashion. Therefore, the game could include such objects as non-players (e.g. referees and fans), advertisements on the walls of the stadium, flags, nets, etc., and would not alter the invention, as the invention would remain programming stored in memory executed by a processor.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly amended claim limitations necessitated the addition of the Anderson reference which is now considered to teach previously considered allowable claims 8, 14, and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715